DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 3-8, 10-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millar (USP 3,023,496).
In regards to claims 1 and 7, Millar discloses a hose assembly comprising:
a hose (1) including a corrugated metal tube (see column 1, line 10 which discloses metal) including a plurality of corrugations and an outer cuff portion (5) extending from an endmost one of the plurality of corrugations, the outer cuff portion having an inner diameter at least approximately halfway between an inner diameter and an outer diameter of the plurality of corrugations (it can be seen in fig. 1 that the outer cuff 5 has an inner diameter at one point which is at least halfway between the inner and outer diameter of the corrugations, specifically at the maximum inner diameter of the cuff);
an end connection having an outer end (left end in fig. 1) defining a fluid connector and an inner end defining a nose portion (3) received in the outer cuff portion of the corrugated metal tube; and
a collar (4) surrounding the outer cuff portion of the corrugated metal tube and the nose portion of the end connection, with the collar, the outer cuff portion, and the nose portion being welded together (see column 6, lines 70-74).
In regards to claim 3, Millar further discloses the collar includes a thinned-down portion axially aligned with and inwardly crimped against the nose portion of the end connection (see column 6, line 75 - column 7, line 2).
In regards to claim 4, Millar further discloses a reinforcement layer (2) surrounding the corrugated metal tube.
In regards to claim 5, it is noted that this claim is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since Millar teaches the elements being welded together, the claim has been met.
In regards to claim 6, Millar further discloses the outer cuff portion comprises a plurality of outwardly flattened corrugations (shown in fig. 1).
In regards to claim 8, Millar further discloses wherein providing the corrugated metal tube comprises deforming one or more original corrugations outward of the endmost one of the plurality of corrugations to form the outer cuff portion (shown in fig. 1).
In regards to claim 10, Millar further discloses inserting the nose portion of the end connection into the outer cuff portion comprises abutting the nose portion with the endmost one of the plurality of corrugations (shown in fig. 1).
In regards to claim 11, Millar further discloses inserting the nose portion of the end connection into the outer cuff portion comprises abutting an edge of the outer cuff portion with a shoulder of the end connection (shown in fig. 1).
In regards to claim 12, Millar further discloses positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end 
In regards to claim 13, Millar further discloses a thinned-down portion of the collar, wherein positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end connection comprises crimping the thinned-down portion of the collar against the outer cuff portion of the corrugated metal tube and the nose portion of the end connection (see column 6, line 75 - column 7, line 2).
In regards to claim 16, Millar further discloses welding the portion of the collar, the outer cuff portion, and the nose portion together comprises performing an autogenous weld (see column 3 line 69 - column 4, line 6 as well as title of invention).
In regards to claim 18, Millar further discloses providing a reinforcement layer (2) surrounding the corrugated metal tube.
In regards to claim 19, Millar further discloses the collar is symmetrical about a plane bisecting a length of the collar prior to positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end connection (shown in fig. 1).
In regards to claim 20, Millar further discloses positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end connection comprises compressing the portion of the collar into press fit engagement with an outer surface of the hose (shown in fig. 2).




Allowable Subject Matter
Claims 2, 9, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10 November have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the amended language, it can be seen in fig. 1 that the outer cuff 5 has an inner diameter at one point which is at least halfway between the inner and outer diameter of the corrugations, specifically at the maximum inner diameter of the cuff. It is noted that the claim is not requiring the outer cuff to have a constant inner diameter or to have a minimum inner diameter greater than halfway between the diameters of the corrugations. As such, the limitation as currently written has been disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.